EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an email from Amy Odenbaugh on July 14, 2022.  The application has been amended as follows: 

In the claims
Claim 10 was replaced with the following:
10.	A method of preparing a carbon fiber reinforced polymer composite, the method comprising:
	(a) providing a lignin carbon fiber, wherein the lignin carbon fiber is substantially non-crystalline and free of surface defects and has a regular circular cross-section; wherein the lignin carbon fiber is prepared from non-chemically modified lignin prepared from a lignocellulosic feedstock material selected from a grass or a combination of a grass and a hardwood via an organosolv pulping process performed at a temperature of about 140°C to about 170°C and by a process comprising thermostabilizing a raw lignin fiber prepared from the non-chemically modified lignin by heating the raw lignin fiber from room temperature to about 250°C at a rate of about 0.017°C per minute to about 0.1°C per minute to provide a thermostabilized lignin fiber and carbonizing the thermostabilized lignin fiber to provide the lignin carbon fiber; and further wherein the lignin carbon fiber is free of a surface treatment or coating, and is free of a carbon from a non-lignin source; and 
	(b) embedding the lignin carbon fiber in the polymeric matrix material or a precursor thereof.



Allowable Subject Matter
Claims 1, 2, 7-12, 15-20, 22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance for article claims 1 and 26 were presented on page 2 of the March 31, 2022 Office Action.  Withdrawn process claim 10 was amended above to recite the carbonizing of the thermostabilized lignin fiber, and claim 10 and its dependent claims are allowed for the same reasons as claims 1 and 26.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742